  Case 15-07764         Doc 57     Filed 02/26/19 Entered 02/26/19 11:36:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-07764
         RUYDA SWEIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/05/2015.

         2) The plan was confirmed on 06/04/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/25/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-07764        Doc 57       Filed 02/26/19 Entered 02/26/19 11:36:01                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,305.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,305.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,635.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $239.11
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,874.11

Attorney fees paid and disclosed by debtor:                  $365.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN CREDIT ACCEPTANCE       Unsecured     14,627.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured            NA       1,542.79        1,542.79        154.27        0.00
BANK OF AMERICA                  Unsecured         400.00           NA              NA            0.00       0.00
CASH ADVANCE                     Unsecured         750.00           NA              NA            0.00       0.00
Chase                            Unsecured      1,100.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,300.00       4,353.05        4,353.05        435.27        0.00
Holy Cross Hospital              Unsecured      2,000.00            NA              NA            0.00       0.00
HONOR FINANCE                    Unsecured      4,676.00            NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MONEY MUTUAL                     Unsecured         400.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured          67.00           NA              NA            0.00       0.00
NCEP LLC                         Unsecured     10,000.00     15,159.81        15,159.81      1,515.86        0.00
Optimum Outcomes Inc             Unsecured         399.00           NA              NA            0.00       0.00
Optimum Outcomes Inc             Unsecured         131.00           NA              NA            0.00       0.00
Optimum Outcomes Inc             Unsecured         114.00           NA              NA            0.00       0.00
PINNACLE CREDIT SERVICE          Unsecured         511.00           NA              NA            0.00       0.00
REGION RECOVERY                  Unsecured         168.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         300.00        534.50          534.50          53.45       0.00
ST IL TOLLWAY AUTHORITY          Unsecured            NA       2,720.60        2,720.60        272.04        0.00
TCF BANK                         Unsecured         200.00           NA              NA            0.00       0.00
TMobile                          Unsecured         800.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         858.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         286.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         286.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         217.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         214.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-07764        Doc 57     Filed 02/26/19 Entered 02/26/19 11:36:01                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim        Principal       Int.
Name                              Class    Scheduled      Asserted     Allowed         Paid          Paid
TSI 980                        Unsecured         214.00           NA           NA            0.00        0.00
TSI 980                        Unsecured         214.00           NA           NA            0.00        0.00
TSI 980                        Unsecured         214.00           NA           NA            0.00        0.00
US CELLULAR                    Unsecured         500.00           NA           NA            0.00        0.00
US DEPT OF ED GREAT LAKES      Unsecured     16,654.00     18,287.05     18,287.05           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                Interest
                                                          Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00               $0.00
      Mortgage Arrearage                                    $0.00                $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                $0.00               $0.00
      All Other Secured                                     $0.00                $0.00               $0.00
TOTAL SECURED:                                              $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00               $0.00
       Domestic Support Ongoing                             $0.00                $0.00               $0.00
       All Other Priority                                   $0.00                $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $42,597.80          $2,430.89                  $0.00


Disbursements:

       Expenses of Administration                            $3,874.11
       Disbursements to Creditors                            $2,430.89

TOTAL DISBURSEMENTS :                                                                        $6,305.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-07764         Doc 57      Filed 02/26/19 Entered 02/26/19 11:36:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
